       Case 2:18-cv-04945-ROS Document 17 Filed 05/08/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   James Robinson,                                      No. CV-18-04945-PHX-ROS
10                     Petitioner,                        ORDER
11   v.
12   Carla Hacker-Agnew, et al.,
13                     Respondents.
14
15          Magistrate Judge Deborah M. Fine recommends the petition for writ of habeas
16   corpus filed by Petitioner James Robinson be denied. (Doc. 14). Petitioner filed objections
17   but those objections only address one of the four claims analyzed by the Magistrate Judge.
18   (Doc. 15). The Court will summarily adopt the Magistrate Judge’s analysis regarding the
19   claims where Petitioner did not object. As for the claim where Petitioner did object, his
20   objections are not convincing. Therefore, the petition for writ of habeas corpus will be
21   denied in full.
22          Much of the factual and procedural background recited by the Magistrate Judge is
23   undisputed. That background, in brief, is the following. Petitioner was convicted in
24   Arizona state court of one count of sale or transportation of narcotic drugs and sentenced
25   to 10.5 years’ imprisonment. Petitioner pursued a direct appeal but the Arizona Court of
26   Appeals affirmed his conviction and sentence. Petitioner did not pursue post-conviction
27   relief in state court. Instead, Petitioner filed the present federal petition.
28          The federal petition contains four claims:
         Case 2:18-cv-04945-ROS Document 17 Filed 05/08/20 Page 2 of 4



 1                  1) Violation of Petitioner’s due process rights by the state
                    “failing to identify him beyond a reasonable doubt; . . . failing
 2                  to clearly and concisely charging him; and . . . failing to
                    sufficiently identify the subject substance alleged to have been
 3                  sold.”
 4                  2) Violation of Petitioner’s due process rights by the state
                    obtaining an insufficiently specific indictment.
 5
                    3) Violation of Petitioner’s rights under the Sixth Amendment
 6                  because the initial venire panel excluded African Americans.
 7                  4) Violation of Petitioner’s rights under the Eighth
                    Amendment because his sentence was excessive.
 8
 9   (Doc. 1 at 6-9). Respondents did not argue any of these claims were procedurally defaulted
10   but argued all four failed on the merits. The Magistrate Judge agreed with Respondents.
11           Petitioner filed objections but those objections address only the first claim regarding
12   insufficient evidence. That is, Petitioner did not make any objections to the Magistrate
13   Judge’s analysis of the second, third, and fourth claims. Therefore, the Magistrate Judge’s
14   analysis of those claims will be summarily accepted.1
15           On the first claim, Petitioner’s objections consist of general arguments regarding
16   insufficiency of the evidence. As correctly explained by the Magistrate Judge, it is very
17   difficult to prevail on this type of argument in federal court. (Doc. 14 at 6). To prevail,
18   Petitioner must overcome “two layers of judicial deference.” Coleman v. Johnson, 566
19   U.S. 650, 651 (2012). First, the Arizona Court of Appeals could have “set aside the jury’s
20   1
       The Court notes that Petitioner’s third claim, involving the makeup of the venire panel,
     was rejected by the Arizona Court of Appeals because Petitioner had not demonstrated “the
21   jurors ultimately selected could not or did not render a fair and impartial verdict.” (Doc.
     7-3 at 130). It appears the Arizona Court of Appeals misunderstood the nature of
22   Petitioner’s claim. Petitioner seems to have been arguing the jury venire systematically
     excluded African Americans. This type of claim, known as a “fair cross section” claim
23   pursuant to Duren v. Missouri, 439 U.S. 357, 364 (1979), does not require an individual
     show the jury that heard the case was biased. Thus, the Arizona Court of Appeals’ rejection
24   of Petitioner’s fair cross section claim was “contrary to, or involved an unreasonable
     application of, clearly established Federal law, as determined by the Supreme Court of the
25   United States.” 28 U.S.C. § 2254(d)(1). Because the Arizona Court of Appeals analysis
     was incorrect, the Magistrate Judge was required to review this claim de novo. See
26   Crittenden v. Chappell, 804 F.3d 998, 1010 (9th Cir. 2015). Respondents conceded this
     point as they did not even attempt to defend the Arizona Court of Appeals’ reasoning.
27   (Doc. 7 at 10). Instead, Respondents argued the fair cross section claim failed on the merits.
     (Doc. 7 at 10). The Magistrate Judge agreed that the claim, under de novo review, failed
28   on its merits. Petitioner did not object. Therefore, the Magistrate Judge’s analysis will be
     accepted by the Court.

                                                  -2-
      Case 2:18-cv-04945-ROS Document 17 Filed 05/08/20 Page 3 of 4



 1   verdict on the ground of insufficient evidence only if no rational trier of fact could have
 2   agreed with the jury.” Id. And second, this Court can “overturn” the Arizona Court of
 3   Appeals decision only if that decision was “objectively unreasonable.” Id. To qualify as
 4   “objectively unreasonable,” the decision must have been more than simply “an incorrect
 5   application of federal law.” Renico v. Lett, 559 U.S. 766, 773 (2010). Thus, the Court
 6   must “tread very cautiously” when evaluating such a claim. Lucero v. Holland, 902 F.3d
 7   979, 991 (9th Cir. 2018).
 8          Here, three police officers testified at Petitioner’s trial. During their testimony, the
 9   officers described their interactions with Petitioner and how they came to identify
10   Petitioner as the individual they had interacted with on the relevant dates. The Magistrate
11   Judge concluded that testimony was sufficient to identity Petitioner. In his objections,
12   Petitioner argues there was “no positive identification of the Petitioner” and that
13   “eyewitness identification is notoriously unreliable.” (Doc. 15 at 3). But there was positive
14   identification of Petitioner and the reliability of the eyewitnesses was a matter for the jury.
15          Petitioner also claims there was insufficient evidence to establish each of the
16   elements of his offense. As mentioned previously, three officers testified regarding the
17   purchase of crack cocaine from Petitioner. During Petitioner’s trial, a forensic scientist
18   testified that the substance Petitioner sold to the undercover police officer was crack
19   cocaine. The Magistrate Judge found this evidence was sufficient to establish all of the
20   elements of Petitioner’s offense. In his objections, Petitioner claims the scientific testing
21   merely established the substance “showed ‘consistent with’ properties of compounds
22   within the cocaine family” and because there was “no analysis of the isomer structure”
23   there could not have been “a finding of being hydrolyzed crack.” (Doc. 15 at 3). In other
24   words, Petitioner seems to be arguing there was insufficient evidence that the substance
25   was, in fact, crack cocaine. The reliability of the testimony by the forensic scientist was
26   for the jury. Petitioner’s sufficiency of the evidence argument fails.
27          Accordingly,
28          IT IS ORDERED the Report and Recommendation (Doc. 14) is ADOPTED. The


                                                  -3-
      Case 2:18-cv-04945-ROS Document 17 Filed 05/08/20 Page 4 of 4



 1   Petition for Writ of Habeas Corpus (Doc. 1) is DENIED. The Clerk of Court shall enter a
 2   judgment of dismissal with prejudice.
 3          IT IS FURTHER ORDERED a Certificate of Appealability and leave to proceed
 4   in forma pauperis on appeal are DENIED because Petitioner has not made a substantial
 5   showing of the denial of a constitutional right.
 6          Dated this 8th day of May, 2020.
 7
 8
 9                                                      Honorable Roslyn O. Silver
10                                                      Senior United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
